Citation Nr: 1519373	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a higher evaluation for service-connected prostate cancer, to include whether the reduction from 100 percent disabling to noncompensable effective December 1, 2009 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970 and from March 1975 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's disability evaluation for the service-connected prostate cancer from 100 percent to 0 percent effective from December 1, 2009.  During the course of the appeal the disability evaluation was progressively increased to 10 percent from June 15, 2011 and to 40 percent from February 19, 2013. 

In his substantive appeal the Veteran requested a Central Office Board hearing in Washington, D.C., and a hearing was duly scheduled in January 2015.  The Veteran failed without explanation to appear at the scheduled hearing, and the Board will accordingly proceed as though the request for hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  From December 1, 2009 to February 19, 2013, there was no active prostate cancer, and Veteran's prostate cancer residuals manifested in intermittent incontinence or leakage, but no other symptoms of voiding dysfunction. 

2.  From February 19, 2013, the Veteran's prostate cancer has been manifested by urinary voiding interval of less than one hour by day and 3-4 times at night, but no active cancer and no other voiding dysfunction.  




CONCLUSIONS OF LAW

1.  A reduction for prostate cancer from 100 percent disabling to 0 percent disabling was not proper; a reduction from 100 percent to 20 percent disabling effective December 1, 2009 is proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115b, Diagnostic Code 7528 (2014).

2.  The requirements to establish entitlement to evaluations for prostate cancer in excess of 20 percent from December 1, 2009, and in excess of 40 percent from February 19, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

The appeal adjudicated herein arises from an action to reduce the disability rating; as noted in the discussion below, a reduction action requires specific pre-adjudication notice, which the RO provided in this case.  Specifically, a May 2009 letter advised the Veteran that the evaluation for prostate cancer was proposed to be decreased, and he was notified of the adjudicated reduction in a September 2009 letter.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded VA examinations in January 2009 and July 2013 to determine the severity of the service-connected prostate cancer; the Veteran has not asserted, and the evidence of record does not suggest, that the disability has increased significantly in severity since the last VA examination.  As noted in the Introduction, the Veteran was scheduled for a hearing before the Board at his request, but he failed to appear.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Malignant neoplasms of the genitourinary system are rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides one disability level - 100 percent - for active disease.

A Note to Diagnostic Code 7528 states that following the cessation of surgical,     X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (reduction in evaluation - compensation).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is rated under the criteria of 38 C.F.R. § 4.115a, as follows.

Voiding dysfunction: a rating of 0 percent is assigned for obstructed voiding symptomatology with or without stricture disease requiring dilation 1-2 times per year.  A rating of 10 percent is assigned for urinary frequency with daytime voiding interval between 2-3 hours or awakening to void 2 times per night; or, for marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cc.; (2) uroflowmetry showing markedly decreased peak flow rate (less than 10 cc/sec.); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilation every 2-3 months.  A rating of 20 percent is assigned for urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day; or, urinary frequency with daytime voiding interval between 1-2 hours or awakening to void 3-4 times per night.  A rating of 40 percent is assigned for urinary frequency with daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night; or, for urine leakage requiring the wearing of absorbent materials that must be changed 2-4 times per day.  A rating of 60 percent is assigned for urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.

Concerning renal dysfunction, there is no medical evidence of record indicating that the Veteran's prostate cancer has resulted in renal dysfunction.  Accordingly, the rating criteria pertinent to renal dysfunction are not for application.  Further, the Board notes the Veteran is already separately rated for erectile dysfunction and receives special monthly compensation for loss of use of a creative organ.  The Veteran is also separately rated for adenoid cancer.  Thus, the symptomatology related to those disabilities is not for consideration when evaluating his prostate cancer residuals.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  

      Propriety of Rating Reduction

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service connected disability is considered warranted and the lower evaluation would result 
in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of   record of the contemplated action and furnished detailed reasons therefore, and will   be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the RO issued a rating decision in April 2009 that proposed to reduce the evaluation for prostate cancer from 100 percent to 0 percent, and the Veteran was advised thereof by a letter in May 2009.  The Veteran had more than 60 days  to present evidence before the rating decision on appeal was issued in September 2009.  Moreover, the effective date of the rating reduction provided in the September 2009 rating decision was December 1, 2009, more than 60 days following notice of the reduction.  Accordingly, the requirements in 38 C.F.R. § 3.105(e) were met.

A rating that has been in effect for five years or more may not be reduced on the basis of only one examination, in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The Veteran's 100 percent rating had been in effect since December 2002, a period more than five years.  However, prostate cancer is not a disease subject to periodic or episodic improvement, and there is extensive medical evidence of record to reflect the level of impairment from prostate cancer throughout the period on appeal.    

Additionally, in cases where a rating has been in effect for five or more years, though material improvement in the physical or mental condition is clearly reflected, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

In this case, a VA examination in January 2009 showed the Veteran to be free of cancer, to no longer be receiving treatment for cancer and to have no genitourinary residuals of cancer.  It was noted that radiation treatment ceased in 2003.  Treatment records from Darnall Army Community Hospital (ACH) during the period 2007 through 2009 show to the Veteran to have been essentially asymptomatic for several years prior to the rating reduction.  The RO could accordingly be reasonably certain that the improvement would be maintained under the conditions of ordinary life, and the provisions of 38 C.F.R. § 3.344(a) are therefore satisfied.

The Board finds that for the reasons set forth above, reduction of the Veteran's 100 percent rating for prostate cancer was warranted, pursuant to 38 C.F.R. §§ 3.105(e) and 4.115b, Diagnostic Code 7528.  The Board will now determine whether the evaluations assigned pursuant to that reduction were proper. 

Evaluation from December 1, 2009 to February 19, 2013

The Veteran had a VA compensation and pension (C&P) examination in January 2009 in which the examiner noted the Veteran had undergone radiation treatment from April-May 2003 for adenocarcinoma of the prostate.  The Veteran was currently being followed annually by the VA oncology clinic and appeared to be stable, with no ongoing treatment.  The Veteran endorsed a history of lethargy, weakness and fatigue but denied anorexia or significant weight loss.  In terms of urinary symptoms the Veteran denied any history of urinary frequency, hesitancy, dysuria or incontinence.  There was no history of genitourinary surgery and accordingly no residuals of surgery.  The Veteran was not undergoing urinary catheterization and was eating a regular diet; his condition had not significantly adversely affected his normal occupation or daily activities.  The Veteran endorsed impotence as a consequence of radiation.  The examiner's only diagnosis was erectile dysfunction, likely secondary to radiation for prostate cancer. 

During a VA pulmonary clinic consult on December 15, 2009, the Veteran complained of occasional urinary incontinence and drainage.  

In his March 2010 substantive appeal the Veteran asserted he had a "leak" that was being medically treated and that he had occasional pain.  

The Veteran's spouse submitted a letter to VA in June 2011 describing the difficulties associated with the Veteran's service-connected disabilities (heart disease, prostate carcinoma and adenoid carcinoma with removal of the right eye).  She described chest pain associated with the heart disability and described pain, drainage and loss of function associated with the adenoid carcinoma but she described no specific problems relating to the prostate cancer.

Careful review of the Veteran's medical records during the period December 1, 2009 to June 15, 2011 shows the Veteran to have been asymptomatic in regard to any residuals of prostate cancer.  The record does not show active cancer or any compensable voiding or renal dysfunction; in that regard the VA pulmonary clinic consult in December 2009 and Veteran's March 2010 letter suggest voiding symptoms to some degree but do not show that such dysfunction approximated a compensable level under the rating schedule.  

After resolving all doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted based on the Veteran's reports of occasional incontinence or leak, as such more nearly approximates findings consistent with incontinence requiring a pad that must be changed less than twice a day.  Accordingly, a 20 percent rating is warranted from December 1, 2009.  38 C.F.R. § 4.7.

Turning to the period from June 15, 2011 to February 19, 2013, records from Brooke Army Medical Center (BAMC) show the Veteran complained of some lower urinary tract symptoms including intermittency, incomplete emptying, urgency, straining, delay in starting stream and nocturia twice per night.  The Veteran stated his quality of life was "mixed" due to voiding symptoms.  He   denied systemic symptoms; he had no generalized pain, fever, chills, night sweats or recent weight loss and was not feeling tired or poorly.  The Veteran had been treated regularly by a VA urologist and was told that he was "fine" but he recently had a positron-emission tomography (PET) scan by his VA otolaryngologist        that had indicated retroperitoneal adenopathy, hence the present referral.  On examination the Veteran was well-nourished and in no apparent distress, and genitourinary examination was normal.  The Veteran was referred for further testing to determine if there was a recurrence of prostate cancer.   

A subsequent treatment note from BAMC dated June 22, 2011, states the     clinician reviewed the VA PET scan cited above that showed primary right-sided retroperineal adenopathy; differential diagnoses included prostate cancer versus adenoid cystic carcinoma.  Given the low prostate-specific antigen (PSA) count after radiotherapy, prostate cancer was an unlikely source for the adenopathy, but the Veteran's low testosterone made the disease status somewhat difficult to ascertain based on PSA alone.   The Veteran subsequently had a whole-body bone scan at BAMC on June 22, a CT scan of the abdomen on June 29 and CT-guided biopsy on August 2, all of which are silent in regard to any recurrence of prostate cancer and suggest instead that adenoid cystic carcinoma was the source of the adenopathy.

The evidence shows that the Veteran demonstrated voiding symptoms.  The Board will accept the Veteran's report of urgency as continuing to reflect occasional incontinence or leakage that he reported prior to June 15, 2011, and finds the 20 percent rating assigned from December 1, 2009 to still be warranted.  However,     at no point prior to February 19, 2013 is an evaluation in excess of 20 percent warranted.  In this regard, the evidence during this period does not reflect daytime voiding at an interval of less than one hour or nocturia at least 5 times per night.  Nor is there any evidence of incontinence requiring wearing pads that must be changed more than 2 times per day.  Further, at no time has obstructive voiding been noted, such that intermittent or continuous catheterization was necessary.  

Evaluation from February 19, 2013

The Veteran had a VA C&P examination on February 19, 2013, in which the examiner noted as a threshold matter that the prostate cancer is currently in remission.  The Veteran reported that treatment had been completed in 2003 and   he was now in a "watchful waiting" situation.  The Veteran had not had surgery for prostate cancer; previous treatment has consisted of radiation therapy.  The Veteran reported voiding dysfunction consisting of voiding frequency with daytime voiding interval of less than 1 hour and nighttime waking to void 3-4 times; he denied leakage requiring the wearing of absorbent material or the use of an appliance.     No other voiding or renal symptoms were reported.  The examiner stated the Veteran's prostate cancer causes no current occupational impairment.

The evidence shows that on February 19, 2013, the Veteran demonstrated voiding symptoms (daytime voiding interval less than1 hour) that meet the schedular criteria for a 40 percent rating.  Otherwise, there is no indication that the Veteran more nearly approximated the criteria for a rating higher than 40 percent for voiding dysfunction within the period.  Indeed, there is no indication that the Veteran had urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.

Based on the evidence of record and analysis above, the Board concludes the Veteran's prostate cancer did not approximate a level of disability higher than 40 percent from February 19, 2013.
    
Extraschedular Consideration

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

Finally, a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran was granted entitlement to TDIU effective from November 1999, and during the course of this appeal the TDIU was interrupted only when his combined schedular evaluation reached 100 percent.  In any event, the 2013 VA examiner noted the Veteran's prostate cancer residuals do not result in occupational impairment.  Accordingly, a claim for TDIU is not raised by the rating issue herein decided.

ORDER

The reduction for prostate cancer from 100 percent to 0 percent was not proper; a reduction from 100 percent to 20 percent effective December 1, 2009 is proper, and to this extent the appeal is granted. 

An evaluation in excess of 20 percent for prostate cancer from December 1, 2009 to February 19, 2013 is denied.

An evaluation in excess of 40 percent for prostate cancer from February 19, 2013 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


